                  Case 1:20-cv-05409-AJN Document 15
                                                  16 Filed 12/09/20
                                                           12/10/20 Page 1 of 1

                         Michael Faillace & Associates, P.C.
                                            Employment and Litigation Attorneys

       60 East 42nd Street, Suite 4510                                            Telephone: (212) 317-1200
       New York, New York 10165                                                    Facsimile: (212) 317-1620
       _________

       gnaydenskiy@faillacelaw.com

                                                                            December 9, 2020
       BY ECF

       Hon. Alison J. Nathan
       Thurgood Marshall
       United States Courthouse                                                        12/10/2020
       40 Foley Square
       New York, NY 10007

               Re:      Xum Tambriz et al v. Taste and Sabor LLC et al
                        Case No. 20-cv-05409-AJN


       Dear Judge Nathan:

               We represent Plaintiffs in the above referenced matter. We have tried unsuccessfully to

       contact Defendant Selechnik by phone. Thus, we respectfully request an adjournment of the

       initial conference. Alternatively, If Your Honor is so inclined, we will comply with any case

       management plan Your Honor Orders.

               We thank The Court for its attention to this matter.


The parties are to submit a joint letter and            Respectfully Submitted,
proposed case management plan by
December 18, 2020. Plaintiffs are ordered
to make a good faith effort to establish                /s/Gennadiy Naydenskiy, Esq.____________
contact with the Defendant. If Plaintiffs               Gennadiy Naydenskiy, Esq.
are still unable to contact the Defendant               MICHAEL FAILLACE & ASSOCIATES, P.C.
by that time, Plaintiffs are permitted to               Attorneys for Plaintiff
submit their own proposed case
management plan for the Court’s
consideration.


                                         12/10/2020
